DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and arguments received on 11/15/2021 have been considered. It is noted that claims 1, 11, 13, 14, 16, and 19 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan (US 2018/0276942) in view of Loose (US 2017/0004673).
Regarding claim 1: Whelan discloses an electronic gaming machine (see ref. 10, figure 3) comprising a composite display device, the composite display device comprising: a primary display device (ref. 14b) that includes a first borderless edge (see figure 3; paragraphs [0036]-[0038]); a secondary display device (ref. 14a) that includes a second borderless edge (see figure 3; paragraphs 
In an analogous invention, Loose teaches a touchscreen device for receiving touch input from a player of the electronic gaming device proximate to the display junction, the primary display device, and the secondary display device, the touchscreen device covering at least a portion of the display junction, a portion of the primary display device, and a portion of the secondary display device, wherein the touchscreen device at the display junction comprises an arcuate surface (see paragraph [0026], showing and teaching explicitly the gaming machine 10 includes a touchscreen 18 which overlays the primary LCD 12 and the secondary LCD 14, which the examiner construes and understands to clearly and explicitly teach the Applicant’s claimed invention of a touchscreen covering the primary and secondary display devices. The examiner understands the display junction to be the connecting section between the two displays, which the examiner construes to be taught by Loose by the touchscreen 18 going over the two displays without any split between the touchscreen).
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify Whelan’s display system as taught by Loose’s touchscreen overlaying multiple display setup for the purpose of having a display system where plurality of displays are positioned side by side where there is a singular touchscreen covering both display devices, thereby providing setup and input options for the user of the gaming device. 



Regarding claim 3: Whelan discloses wherein the secondary display device is mounted above the primary display device, wherein the first borderless edge of the primary display device is an upper edge of the primary display device, wherein the second borderless edge of the secondary display device is a lower edge of the secondary display device (see figure 3, showing secondary display device 14a, mounted above first display device 14b). 

Regarding claims 4, 5, and 7: Whelan discloses the invention substantially as claimed.
However, Whelan does not explicitly disclose wherein the upper edge of the primary display device is rearwardly offset by an offset distance behind the lower edge of the secondary display device; wherein the offset distance is between 3 and 5 millimeters. 
In an analogous invention, Loose teaches wherein the upper edge of the primary display device is rearwardly offset by an offset distance behind the lower edge of the secondary display device; wherein the offset distance is between 3 and 5 millimeters (see abstract; figures 5A, 5B; paragraphs [0043], [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Whelan’s gaming device as taught by Loose’s plurality of displays for the purpose of providing a first and second display to a gaming machine so as to allow more options for receiving output to a gaming machine user during the use of the system. This yields the expected result of increasing the user’s satisfaction and enjoyment in the game system.

Regarding claims 8, 16, and 17: Whelan discloses further comprising a button deck display device having at least one borderless edge including a third borderless edge, wherein the primary display device includes a fourth borderless edge, wherein the button deck display device is mounted with the third 

Regarding claim 9: Whelan discloses wherein the touchscreen bends at a bend radius of between 200 and 300 millimeters at the display junction (see abstract, showing the touchscreen display screen is flexible and can bend at all angles). 

Regarding claim 10: Whelan discloses further comprising: a credit input device including at least one of a card reader, a ticket reader, a bill acceptor, a coin input device, and a digital wallet interface, wherein the credit input device is configured to receive a credit wager; a storage medium having instructions stored thereon; and a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to provide a wagering game (see figures 3 and 4). 

Regarding claims 11-15 and 18-20: Whelan discloses wherein the instructions further cause the game controller to: receive, from the touchscreen device, an input indicative of a touch gesture beginning on a primary surface of the touchscreen device over the primary display device, traversing across a display junction between the primary display device and the secondary display device, and ending on a secondary surface of the touchscreen device over the secondary display device; and generate and transmit video output to the primary display device and the secondary display device for display to the player in response to the touch gesture (see abstract; paragraphs [0011]-[0013]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan (US 2018/0276942) in view of Loose (US 2017/0004673) and further in view of Mayer et al (US 6,690,337).
Regarding claim 6: Whelan discloses the invention substantially as claimed. 

In an analogous invention, Mayer et al teaches wherein the secondary display device is mounted horizontally adjacent to the primary display device, wherein the first borderless edge of the primary display device is one of a right edge and a left edge of the primary display device, wherein the second borderless edge of the secondary display device is the other of a right edge and a left edge of the secondary display device (see abstract; figure 3A-5). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Whelan’s display system as taught by Mayer’s multiple display setup for the purpose of having a display system where plurality of displays are positioned side by side, thereby providing setup options for the user of the gaming device. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The Applicant argues that the Prior arts does not teach “a touchscreen device for receiving touch input from a player of the electronic gaming device proximate to the display junction, the primary display device, and the secondary display device, the touchscreen device covering at least a portion of the display junction, a portion of the primary display device, and a portion of the secondary display device, wherein the touchscreen device at the display junction comprises an arcuate surface, the Examiner disagrees. The examiner points out that as disclosed in the above office action and as noted during Examiner Interview, Loose in paragraph [0026], explicitly teaches and mentions:
“The gaming machine 10 includes a touchscreen 18 which overlays the primary LCD 12 and the secondary LCD 14”
display junction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715